Citation Nr: 1548080	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified during an August 2015 video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to an increased rating for service-connected left knee disability has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that a new VA medical opinion is required with respect to the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was provided a VA examination in July 2011.  Concerning military noise exposure, the examiner simply noted that the history was positive.  In an addendum opinion dated in March 2012, the examiner noted that the claims folder was reviewed and the only in-service audiogram was the enlistment audiogram dated in August 1977.  The examiner noted that the Veteran currently had hearing within normal limits in the left ear and mild sensorineural hearing loss in the right ear.  The examiner stated that the Veteran reported a gradual onset of hearing loss twenty to twenty-five years ago, which was "several years after his military service."  The examiner opined that it was "less likely as not" that the Veteran's hearing loss at the "right ear" was the result of military duty.  

The Board finds that the March 2012 addendum opinion is inadequate.  First, the VA examiner did not provide an opinion as to the left ear.  While the audiometric findings for the left ear were within normal limits, the speech recognition score was 90 percent, which qualifies as a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Furthermore, the VA examiner did not address the Veteran's military occupational specialty (MOS) of "motor transport" and did not discuss or mention any of the Veteran's reported in-service acoustic trauma.  Accordingly, the Board finds that a new VA medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion to the July 2011 VA medical examination report with respect to the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims folder should be made available and reviewed by the examiner.  The examiner should address the following:

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral hearing loss disability had its onset in service or is otherwise related to his military service.

A complete rationale must be provided for any opinion or conclusion expressed.  The examiner must consider the Veteran credible with respect to his reports of exposure to acoustic trauma, to include his MOS as motor transport and firing of weapons during basic training and training exercises.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




